


109 HR 6091 IH: Border Security Enhancement Act of

U.S. House of Representatives
2006-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6091
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2006
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To secure the borders of the United States, and to ensure
		  the removal of deportable criminal aliens.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Enhancement Act of
			 2006.
		IAlien
			 Smuggler Prosecution Act
			101.Effective
			 prosecution of alien smugglers
				(a)FindingsThe
			 Congress finds as follows:
					(1)Recent experience
			 shows that alien smuggling is flourishing, is increasingly violent, and is
			 highly profitable.
					(2)Alien smuggling
			 operations also present terrorist and criminal organizations with opportunities
			 for smuggling their members into the United States practically at will.
					(3)Alien smuggling is
			 a lucrative business. Each year, criminal organizations that smuggle or traffic
			 in persons are estimated to generate $9,500,000,000 in revenue
			 worldwide.
					(4)Alien smuggling
			 frequently involves dangerous and inhumane conditions for smuggled aliens.
			 Migrants are frequently abused or exploited, both during their journey and upon
			 reaching the United States. Consequently, aliens smuggled into the United
			 States are at significant risk of physical injury, abuse, and death.
					(5)Notwithstanding
			 that alien smuggling poses a risk to the United States as a whole, uniform
			 guidelines for the prosecution of smuggling offenses are not employed by the
			 various United States attorneys. Understanding that border-area United States
			 attorneys face an overwhelming workload, a lack of sufficient prosecutions by
			 certain United States attorneys has encouraged additional smuggling, and
			 demoralized Border Patrol officers charged with enforcing our anti-smuggling
			 laws.
					(b)Sense of
			 CongressIt is the sense of the Congress that the Attorney
			 General should adopt, not later than 3 months after the date of the enactment
			 of this Act, uniform guidelines for the prosecution of smuggling offenses to be
			 followed by each United States attorney in the United States.
				(c)Additional
			 personnelIn each of the fiscal years 2008 through 2013, the
			 Attorney General shall, subject to the availability of appropriations, increase
			 by not less than 20 the number of attorneys in the offices of United States
			 attorneys employed to prosecute cases under section 274 of the Immigration and
			 Nationality Act (8 U.S.C. 1324), as compared to the previous fiscal
			 year.
				IICriminal Alien
			 Removal Act
			201.Expedited
			 removal for aliens inadmissible on criminal grounds
				(a)In
			 GeneralSection 238(b) of the Immigration and Nationality Act (8
			 U.S.C. 1228(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security in the exercise of discretion; and
						(B)by striking
			 set forth in this subsection or and inserting set forth
			 in this subsection, in lieu of removal proceedings under;
						(2)in paragraph (3),
			 by striking paragraph (1) until 14 calendar days and inserting
			 paragraph (1) or (3) until 7 calendar days;
					(3)by striking
			 Attorney General each place it appears in paragraphs (3) and (4)
			 and inserting Secretary of Homeland Security;
					(4)in paragraph
			 (5)—
						(A)by striking
			 described in this section and inserting described in
			 paragraph (1) or (2); and
						(B)by striking
			 the Attorney General may grant in the Attorney General’s
			 discretion and inserting the Secretary of Homeland Security or
			 the Attorney General may grant, in the discretion of the Secretary or Attorney
			 General, in any proceeding;
						(5)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
					(6)by
			 inserting after paragraph (2) the following new paragraph:
						
							(3)The Secretary of
				Homeland Security in the exercise of discretion may determine inadmissibility
				under section 212(a)(2) (relating to criminal offenses) and issue an order of
				removal pursuant to the procedures set forth in this subsection, in lieu of
				removal proceedings under section 240, with respect to an alien who—
								(A)has not been
				admitted or paroled;
								(B)has not been found
				to have a credible fear of persecution pursuant to the procedures set forth in
				section 235(b)(1)(B); and
								(C)is not eligible
				for a waiver of inadmissibility or relief from
				removal.
								.
					(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act but shall not apply to aliens who are in
			 removal proceedings under section 240 of the Immigration and Nationality Act as
			 of such date.
				IIIBorder Tunnel
			 Prevention Act of 2006
			301.Construction of
			 border tunnel or passage
				(a)In
			 generalChapter 27 of title
			 18, United States Code, is amended by adding at the end the following:
					
						554.Border tunnels
				and passages
							(a)Any person who
				knowingly constructs or finances the construction of a tunnel or subterranean
				passage that crosses the international border between the United States and
				another country, other than a lawfully authorized tunnel or passage known to
				the Secretary of Homeland Security and subject to inspection by the Bureau of
				Immigration and Customs Enforcement, shall be imprisoned for not more than 20
				years.
							(b)Any person who recklessly permits the
				construction or use of a tunnel or passage described in subsection (a) on land
				that the person owns or controls shall be imprisoned for not more than 10
				years.
							(c)Any person who
				uses a tunnel or passage described in subsection (a) to unlawfully smuggle an
				alien, goods (in violation of section 545), controlled substances, weapons of
				mass destruction (including biological weapons), or a member of a terrorist
				organization (as defined in section 212(a)(3)(B)(vi) of the Immigration and
				Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) shall be subject to twice the
				penalty that would have otherwise been imposed had the unlawful activity not
				made use of such a tunnel or
				passage.
							.
				(b)Clerical
			 amendmentThe table of sections for chapter 27 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							Sec. 554. Border tunnels and
				passages.
						
						.
				(c)Criminal
			 forfeitureSection 982(a)(6) of title 18, United States Code, is
			 amended by inserting 554, before 1425,.
				302.Directive to
			 the United States Sentencing Commission
				(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall promulgate or amend sentencing guidelines to
			 provide for increased penalties for persons convicted of offenses described in
			 section 554 of title 18, United States Code, as added by section 301.
				(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
					(1)ensure that the
			 sentencing guidelines, policy statements, and official commentary reflect the
			 serious nature of the offenses described in section 554 of title 18, United
			 States Code, and the need for aggressive and appropriate law enforcement action
			 to prevent such offenses;
					(2)provide adequate
			 base offense levels for offenses under such section;
					(3)account for any
			 aggravating or mitigating circumstances that might justify exceptions,
			 including—
						(A)the use of a
			 tunnel or passage described in subsection (a) of such section to facilitate
			 other felonies; and
						(B)the circumstances
			 for which the sentencing guidelines currently provide applicable sentencing
			 enhancements;
						(4)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines, and
			 statutes;
					(5)make any necessary
			 and conforming changes to the sentencing guidelines and policy statements;
			 and
					(6)ensure that the
			 sentencing guidelines adequately meet the purposes of sentencing set forth in
			 section 3553(a)(2) of title 18, United States Code.
					
